IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dr. Mary Ann Dailey,                       :
                           Petitioner      :
                                           :
             v.                            :    No. 413 C.D. 2016
                                           :
Pennsylvania Labor Relations Board,        :
                        Respondent



                                        ORDER



             NOW, November 30, 2016, upon consideration of petitioner’s

application for reargument en banc and respondent’s answer in response

thereto, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge